DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants have amended the claims to further define the photoluminescent agent that “photoexcites within an ultraviolet range, but not within a visible range, and photoluminesces within the visible range,” which is not taught or made obvious by the prior art.
The closest prior art of record, known by Dimond et al. (US Serial NO. 2004/0126567), teaches a method and apparatus for applying photo luminescent pigment, which is stimulated by UV and visible light and will remain illuminated for a period after the light source is removed, to a substrate such as aluminum or metal strips [0041].  Dimond et al. teaches process involves filling depressions or channels in a substrate material (typically, but not exclusively, an aluminum extrusion or stamped or milled sheet of aluminum) with a dry powder formulation that contains a photo luminescent pigment; a carrier/fixer (typically a heat curable polymer); and preferably small quantities of additives (such as a flow additive and/or de-gassing additive) that improve the melt properties of the mix and ensure a smooth surface finish. Sufficient heat is applied to the combined formulation to melt and cure it, and when cooled it fuses to itself and to the substrate [0042].
Dimond et al. fails to teach wherein the heat curable polymer has an average particle size of 20 to 100 microns and fails to teach wherein a photoluminescent agent photoexcites within an ultraviolet range, but not within a visible range, and photoluminesces within the visible range.  Dimond et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught method and apparatus having a photo luminescent pigment, which is stimulated by UV and visible light, to the specifically claimed material set comprising a thermoplastic polymer powder having an average particle size from 20 to 100 microns and a photoluminescent agent that photoexcites within an ultraviolet range, but not within a visible range, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Other prior art of record, known by Baumann et al. (US Serial No. 2007/0238056), teaches a process for the bonding of material for the production of three-dimensional objects by means of selective heating via electromagnetic energy which is either non-coherent and/or non-monochromatic and/or non-oriented, with a wavelength of from 100 nm to 1 mm [abs].  Baumann et al. teaches a process for bonding of material by means of selective heating [abs], comprising the steps of a) providing a layer of a pulverulent substrate b) controlling the temperature of the manufacturing chamber c) selective application of an absorber in a suspension or of a liquid absorber via an inkjet to the e regions to be sintered d) if appropriate adjusting one or more functionalized layers, e.g. conductive properties by application of appropriate substances e) selective melting of regions of the powder layer by means of introduction of electromagnetic energy via laser of wavelength from 100 nm to 1 mm, by means of radiative heaters in the IR-A, and/or IR-B region, or using lamps in the visible or IR-A, and/or IR-B region f) cooling of the molten and non-molten regions to a temperature which allows the moldings to be removed intact g) removal of the moldings [clm27].  Baumann et al. teaches the pulverulent substrate (e.g. polystyrene [0055]) has a median grain size of from 75 to 100 microns [clm29].  Baumann et al. teaches the compositions may further comprise luminescent pigments using fluorescent and/or phosphorescent pigments (i.e. photoluminescent) and carbon black (necessarily possess the capability of functioning as a fusing agent) [0059], however fails to teach a photoluminescent agent that photoexcites within an ultraviolet range, but not within a visible range, and photoluminesces within the visible range.  Baumann et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught method having a generic fluorescent and/or phosphorescent pigment, to the specifically claimed material set comprising a thermoplastic polymer powder having an average particle size from 20 to 100 microns and a photoluminescent agent that photoexcites within an ultraviolet range, but not within a visible range, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Goedmakers et al. teaches a thermoplastic composition is provide comprising a thermoplastic polymer, a fluorescent dye or quantum dot [abs].  Goedmakers et al. fails to teach a material set comprising a fusing ink, nor a 3-dimensional printing system, nor the 3-dimensional printed part, as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767